Citation Nr: 1519659	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a heart disability, to include as secondary to posttraumatic stress disorder (PTSD); for substitution or accrued benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  The Veteran died in February 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the appellant's claims.  

The Board notes that under the Veterans Benefits Improvement Act of 2008, if a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  Typically, VA may consider only the evidence of record at the time of the Veteran's death in an accrued benefits claim.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a), (d)(4) (2014).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not located physically in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2014). 

Further, substitution differs from a traditional accrued benefits claim in that additional evidence and argument may be added to the claims file following the death of the Veteran.  VA also is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also VBA Fast Letter 10-30 (Aug. 10, 2010) (outlining new procedures for processing substitution claims).  A new regulation has been proposed in this regard. See 76 Fed. Reg. 8,666 -8,674 (February 15, 2011).

Within the same month of the Veteran's death in February 2011, the appellant, as his surviving spouse, filed what she identified as a notice of disagreement (NOD) to the September 2010 rating decision denying the Veteran's service connection claim for heart disease.  In this NOD, the appellant specifically requested that she be considered the "substitute claimant."  Notably, the Veteran had not filed a NOD prior to his death.  The appellant also filed a claim for service connection for the cause of the Veteran's death on a VA Form 21,534.  Importantly, a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The AOJ, however, has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  

The Board notes that in an April 2011 communication from the Philadelphia Pension Center to the appellant, it indicated that the Veteran's request for substitution would be forwarded to the St. Petersburg, Florida, RO for the substitution determination.  It does not appear that the St. Petersburg RO ever issued a determination as to whether the appellant can be substituted as the claimant.  

In April 2015, the Board attempted to obtain a substitution determination administratively.  The response from the Philadelphia Pension Center was that no substitution determination was needed as this was just a regular accrued benefits claim.  As discussed above, however, the Board finds that a substitution request was specifically made by the appellant, and the matter must be adjudicated.  

As such, the case must be remanded for further development on the issue of substitution, and depending upon the substitution determination, the AOJ should consider the private and VA opinions of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of substitution in the first instance, that is, determine whether the appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to service connection for a heart disability. 

2.  If the request for substitution is granted, the AOJ should consider the medical evidence of record and determine whether prior to the Veteran's death, service connection for a heart disability was warranted. 

3.  If the request for substitution is denied, the appellant must be notified of the decision and of her appellate rights.  The AOJ should consider whether any additional development is necessary on the matter under consideration in this appeal.  Then, it should readjudicate the claim of entitlement to service connection for heart disability, for purposes of accrued benefits.  If the benefit sought on appeal is not granted, the appellant should be furnished an appropriate SSOC and afforded reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




